         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                     Plaintiff,

                v.                           Case No. 1:20-cv-3356

 NATIONAL ASSOCIATION OF
 REALTORS®,

                     Defendant.


                              [PROPOSED] FINAL JUDGMENT

       WHEREAS, Plaintiff, United States of America, filed its Complaint on November 19,

2020, alleging that Defendant, National Association of REALTORS®, violated Section 1 of the

Sherman Act, 15 U.S.C. § 1,

       AND WHEREAS, the United States and Defendant have consented to the entry of this

Final Judgment without the taking of testimony, without trial or adjudication of any issue of fact

or law, without this Final Judgment constituting any evidence against or admission by any party

regarding any issue of fact or law, and without Defendant admitting liability, wrongdoing, or the

truth of any allegations in the Complaint;

       AND WHEREAS, Defendant agrees to undertake certain actions and refrain from certain

conduct for the purpose of remedying the anticompetitive effects alleged in the Complaint;

       NOW THEREFORE, it is ORDERED, ADJUDGED, AND DECREED:
         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 2 of 16




                                       I.    JURISDICTION

        This Court has jurisdiction over the subject matter of and each of the parties to this action.

The Complaint states a claim upon which relief may be granted against Defendant under Section

1 of the Sherman Act, as amended, 15 U.S.C. § 1.

                                       II.   DEFINITIONS

        As used in this Final Judgment:

        A.       “NAR” and “Defendant” mean the National Association of REALTORS®, a non-

profit trade association with its headquarters in Chicago, Illinois, its successors and assigns, and

its subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their directors,

officers, managers, agents, and employees.

        B.       “Agreement” means any agreement, understanding, pact, contract, or arrangement,

formal or informal, oral or written, between two or more Persons.

        C.       “Broker” means a Person licensed by a state to provide services to a buyer (“buyer

Broker”) or seller (“listing Broker”) in connection with a real estate transaction. The term includes

any Person who possesses a Broker’s license and any agent or sales associate who is affiliated with

such a Broker.

        D.       “Client” means the person(s) with whom a REALTOR® is contracted with or

otherwise has an agency or legally recognized non-agency relationship with respect to the purchase

or sale of real property.




                                                  2
          Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 3 of 16




       E.      “Management” means NAR’s President, President Elect, First Vice President,

Treasurer, VP of Advocacy, VP of Association Affairs, Chief Executive Officer, and Executive

Committee.

       F.       “Member Board” means any state or local Board of REALTORS® or Association

of REALTORS®, including any city, county, inter-county, or inter-state Board or Association,

and any multiple listing service owned by, or affiliated with, any such Board of REALTORS® or

Association of REALTORS®.

       G.      “MLS Participant” means a member or user of, a participant in, or a subscriber to

an MLS.

       H.      “MLS” means a multiple-listing service owned or controlled by a Member Board.

       I.      “Person” means any natural person, trade association, corporation, company,

partnership, joint venture, firm, association, proprietorship, agency, board, authority, commission,

office, or other business or legal entity, whether private or governmental.

       J.       “Rule” means any final rule, model rule, ethical rule, bylaw, policy, definition,

standard, or guideline, and any interpretation of any Rule issued or approved by NAR.

                                    III.   APPLICABILITY

       A.      This Final Judgment applies to NAR, as defined above, and all other Persons,

including all Member Boards and MLS Participants, in active concert or participation with NAR

who receive actual notice of this Final Judgment. A Member Board or MLS Participant shall not

be deemed to be in active concert with NAR solely as a consequence of its receipt of actual notice

of this Final Judgment or its affiliation with or membership in NAR.


                                                 3
         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 4 of 16




                               IV.     PROHIBITED CONDUCT

       NAR and its Member Boards must not adopt, maintain, or enforce any Rule, or enter into

or enforce any Agreement or practice, that directly or indirectly:

       1.      prohibits, discourages, or recommends against an MLS or MLS Participant

               publishing or displaying to consumers any MLS database field specifying the

               compensation offered to other MLS Participants;

       2.      permits or requires MLS Participants, including buyer Brokers, to represent or

               suggest that their services are free or available to a Client at no cost to the Client;

       3.      permits or enables MLS Participants to filter, suppress, hide, or not display or

               distribute MLS listings based on the level of compensation offered to the buyer

               Broker or the name of the brokerage or agent; or

       4.      prohibits, discourages, or recommends against the eligibility of any licensed real

               estate agent or agent of a Broker, from accessing, with seller approval, the

               lockboxes of those properties listed on an MLS.

                                 V.    REQUIRED CONDUCT

       A.      By not later than 45 calendar days after entry of the Stipulation and Order in this

matter, NAR must submit to the United States, for the United States’ approval in its sole discretion,

any Rule changes that NAR proposes to adopt to comply with Paragraphs V.C-I of this Final

Judgment.




                                                  4
         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 5 of 16




       B.       By not later than thirty calendar days after entry of the Stipulation and Order in this

matter, NAR must furnish notice of this action to all its Member Boards and MLS Participants in

a form to be approved by the United States in its sole discretion.

       C.       By not later than five business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must adopt one or more Rules, the content of which must first have been approved in writing

by the United States in its sole discretion, that repeal any Rule that prohibits, discourages, or

recommends against an MLS or MLS Participant publishing or displaying to consumers any MLS

database field specifying compensation offered to other MLS Participants.

       D.       By not later than five business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must adopt one or more Rules, the content of which must first have been approved in writing

by the United States in its sole discretion that require all Member Boards and MLSs to repeal any

Rule that prohibits, discourages, or recommends against an MLS or MLS Participant publishing

or displaying to consumers any MLS database field specifying compensation offered to other MLS

Participants.

       E.       By not later than five business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must adopt one or more Rules, the content of which must first have been approved in writing

by the United States in its sole discretion, that require all MLS Participants to provide to Clients

information about the amount of compensation offered to other MLS Participants.


                                                   5
         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 6 of 16




        F.      By not later than five business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must adopt one or more Rules, the content of which must first have been approved in writing

by the United States in its sole discretion, that:

                1. repeal any Rule that permits all MLSs and MLS Participants, including buyer

                    Brokers, to represent that their services are free or available at no cost to their

                    Clients;

                2. require all Member Boards and MLSs to repeal any Rule that permits MLSs

                    and MLS Participants, including buyer Brokers, to represent that their services

                    are free or available at no cost to their Clients; and

                3. prohibit all MLSs and MLS Participants, including buyer Brokers, from

                    representing that their services are free or available at no cost to their Clients.

        G.      By not later than five business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must adopt one or more Rules, the content of which must first have been approved in writing

by the United States in its sole discretion, that require all Member Boards and MLSs to:

                1. prohibit MLS Participants from filtering or restricting MLS listings that are

                    searchable by or displayed to consumers based on the level of compensation

                    offered to the buyer Broker or the name of the brokerage or agent; and

                2. repeal any Rule that permits or enables MLS Participants to filter or restrict

                    MLS listings that are searchable by or displayed to consumers based on the


                                                     6
        Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 7 of 16




                   level of compensation offered to the buyer Broker, or by the name of the

                   brokerage or agent.

       H.      By not later than five business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must adopt one or more Rules, the content of which must first have been approved in writing

by the United States in its sole discretion, that require all Member Boards and MLSs to allow any

licensed real estate agent or agent of a Broker, to access, with seller approval, the lockboxes of

those properties listed on an MLS.

       I.      By not later than 10 business days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must furnish notice of this action to all its Member Boards and MLS Participants through (i)

a direct communication, in a form to be approved by the United States in its sole discretion, that

must contain this Final Judgment; the new Rule or Rules NAR devises in compliance with

Paragraphs V.E., V.H., and V.I; and the Competitive Impact Statement; and (ii) the creation and

maintenance of a page on NAR’s website, that must be posted for no less than one year after the

date of entry of this Final Judgment, and must contain links to this Final Judgment; the new Rule

or Rules NAR devises in compliance with Section V; the Competitive Impact Statement; and the

Complaint in this matter.

       J.      By not later than 30 calendar days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,




                                                  7
         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 8 of 16




NAR must publish to all Member Boards, in a manner subject to approval by the United States in

its sole discretion, this Final Judgment and the NAR Rules adopted in compliance with Section V.

       K.        By not later than 60 calendar days after the later of the entry of this Final Judgment

or the United States’ approval of the Rules proposed in Paragraph V.A of this Final Judgment,

NAR must require all Member Boards to publish, in a manner subject to approval by the United

States in its sole discretion, to all MLS Participants this Final Judgment and the NAR Rules

adopted in compliance with Section V.

       L.        The United States, in its sole discretion, may agree to one or more extensions of

each of the time periods set forth in this Section V.

                               VI.    ANTITRUST COMPLIANCE

       A.        By not later than 30 calendar days after entry of the Stipulation and Order in this

matter, Defendant must (i) appoint an Antitrust Compliance Officer and (ii) identify to the United

States the Antitrust Compliance Officer’s name, business address, telephone number, and email

address. Within thirty days after the Antitrust Compliance Officer position becomes vacant, the

Defendant must (i) appoint a replacement Antitrust Compliance Officer and (ii) must identify to

the United States the replacement Antitrust Compliance Officer’s name, business address,

telephone number, and email address. The Defendant’s initial appointment and replacement of an

Antitrust Compliance Officer is subject to the approval of the United States in its sole discretion.

       B.        The Antitrust Compliance Officer must:

            1.      by not later than 30 calendar days after entry of this Final Judgment, furnish to

                    all of Management a copy of this Final Judgment, the Competitive Impact


                                                   8
Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 9 of 16




       Statement filed by the United States in connection with this matter, and a cover

       letter in a form attached as Exhibit 1;

 2.    by not later than 30 calendar days after entry of this Final Judgment, in a form

       and manner to be approved by the United States in its sole discretion, provide

       Management and employees with reasonable notice of the meaning and

       requirements of this Final Judgment;

 3.    annually brief Management on the meaning and requirements of this Final

       Judgment and the antitrust laws;

 4.    brief any person who succeeds a Person in any Management position on the

       meaning and requirements of this Final Judgment by not later than 30 calendar

       days after such succession;

 5.    obtain from all members of Management, by not later than 30 calendar days

       after that Person’s receipt of this Final Judgment, a certification that the Person

       (i) has read and, to the best of his or her ability, understands and agrees to abide

       by the terms of this Final Judgment; (ii) has reported any violation of this Final

       Judgment to Defendant or is not aware of any violation of this Final Judgment

       that has not been reported to the Defendant; and (iii) understands that his or her

       failure to comply with this Final Judgment may result in an enforcement action

       for civil or criminal contempt of court against the Defendant and any other

       Person bound by the Final Judgment who violates this Final Judgment;




                                      9
        Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 10 of 16




            6.      maintain a record of certifications received pursuant to this Section and a copy

                    of each certification;

            7.      annually communicate to Management and employees that they must disclose

                    to the Antitrust Compliance Officer information concerning any potential

                    violation of this Final Judgment or the antitrust laws and that any such

                    disclosure will be without reprisal by Defendant; and

            8.      by not later than 90 calendar days after entry of this Final Judgment and

                    annually thereafter, the Antitrust Compliance Officer must file reports with the

                    United States describing that Defendant has met its obligations under this

                    Paragraph.

       C.        Immediately upon Management’s or the Antitrust Compliance Officer’s learning

of any violation or potential violation of any of the terms of this Final Judgment, NAR must take

appropriate action to investigate and, in the event of a potential violation, must cease or modify

the activity so as to comply with this Final Judgment. NAR must maintain all documents related

to any potential violation of this Final Judgment for the term of this Final Judgment.

       D.        Within 30 calendar days of Management’s or the Antitrust Compliance Officer’s

learning of any potential violation of any of the terms of this Final Judgment, Defendant must file

with the United States a statement describing the potential violation, including a description of (1)

any communications constituting the potential violation, the date and place of the communication,

the persons involved in the communication, and the subject matter of the communication, and (2)




                                                 10
        Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 11 of 16




all steps taken by the Antitrust Compliance Officer or Management to remedy the potential

violation.

       E.      Defendant must have its CEO or CFO, and its General Counsel certify in writing to

the United States, no later than 60 calendar days after the Final Judgement is entered and then

annually on the anniversary of the date of the entry of this Final Judgment, that the Defendant has

complied with the provisions of this Final Judgment.

       F.      The United States, in its sole discretion, may agree to one or more extensions of

each of the time periods set forth in this Section VI.

                              VII. COMPLIANCE INSPECTION

       A.      For the purposes of determining or securing compliance with this Final Judgment

or of related orders such as the Stipulation and Order or of determining whether this Final

Judgment should be modified or vacated, upon written request of an authorized representative of

the Assistant Attorney General for the Antitrust Division, and reasonable notice to Defendant,

Defendant must permit, from time to time and subject to legally recognized privileges, authorized

representatives, including agents retained by the United States:

               1.      to have access during Defendant’s office hours to inspect and copy, or at
                       the option of the United States, to require Defendant to provide electronic
                       copies of, all books, ledgers, accounts, records, data, and documents in the
                       possession, custody, or control of Defendant, relating to any matters
                       contained in this Final Judgment; and

               2.      to interview, either informally or on the record, Defendant’s officers,
                       employees, or agents, who may have their individual counsel present,
                       regarding such matters. The interviews must be subject to the reasonable
                       convenience of the interviewee and without restraint or interference by
                       Defendant.


                                                 11
        Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 12 of 16




       B.      Upon the written request of an authorized representative of the Assistant Attorney

General for the Antitrust Division, Defendant must submit written reports or respond to written

interrogatories, under oath if requested, relating to any of the matters contained in this Final

Judgment.

       C.      No information or documents obtained pursuant to this Section VII may be

divulged by the United States to any person other than an authorized representative of the executive

branch of the United States, except in the course of legal proceedings to which the United States

is a party, including grand jury proceedings, for the purpose of securing compliance with this Final

Judgment, or as otherwise required by law.

       D.      If a third party requests disclosure of information under the Freedom of Information

Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with that statute, and the

Department of Justice regulations at 28 C.F.R. part 16, including the provision on confidential

commercial information, at 28 C.F.R. § 16.7. Defendant submitting information to the Antitrust

Division should designate the confidential commercial information portions of all applicable

documents and information under 28 C.F.R. § 16.7. Designations of confidentiality expire ten

years after submission, “unless the submitter requests and provides justification for a longer

designation period.” See 28 C.F.R. § 16.7(b).

       E.      If at the time that Defendant furnishes information or documents to the United

States pursuant to this Section VII, Defendant represents and identifies in writing information or

documents to which a claim of protection may be asserted under Rule 26(c)(1)(G) of the Federal

Rules of Civil Procedure, and Defendant marks each pertinent page of such material, “Subject to


                                                12
         Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 13 of 16




claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,” the United

States must give Defendant ten calendar days’ notice before divulging such material in any legal

proceeding, other than a grand jury proceeding.

                            VIII. RETENTION OF JURISDICTION

         The Court retains jurisdiction to enable any party to this Final Judgment to apply to the

Court at any time for further orders and directions as may be necessary or appropriate to carry out

or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and to

punish violations of its provisions.

                        IX. ENFORCEMENT OF FINAL JUDGMENT

         A.     The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. Defendant agrees

that in a civil contempt action, a motion to show cause, or a similar action brought by the United

States regarding an alleged violation of this Final Judgment, the United States may establish a

violation of this Final Judgment and the appropriateness of a remedy therefor by a preponderance

of the evidence, and Defendant waives any argument that a different standard of proof should

apply.

         B.     This Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore the competition the United States alleged was harmed

by the challenged conduct. Defendant agrees that it may be held in contempt of, and that the Court

may enforce, any provision of this Final Judgment that, as interpreted by the Court in light of these

procompetitive principles and applying ordinary tools of interpretation, is stated specifically and


                                                  13
           Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 14 of 16




in reasonable detail, whether or not it is clear and unambiguous on its face. In any such

interpretation, the terms of this Final Judgment should not be construed against either party as the

drafter.

           C.     In an enforcement proceeding in which the Court finds that Defendant has violated

this Final Judgment, the United States may apply to the Court for a one-time extension of this Final

Judgment, together with other relief that may be appropriate. In connection with any successful

effort by the United States to enforce this Final Judgment against Defendant, whether litigated or

resolved before litigation, Defendant agrees to reimburse the United States for the fees and

expenses of its attorneys, as well as any other costs, including experts’ fees, incurred in connection

with that enforcement effort, including in the investigation of the potential violation.

           D.     For a period of four years following the expiration or termination of this Final

Judgment, if the United States has evidence that Defendant violated this Final Judgment before it

expired, the United States may file an action against Defendant in this Court requesting that the

Court order: (1) Defendant to comply with the terms of this Final Judgment for an additional term

of at least four years following the filing of the enforcement action, (2) all appropriate contempt

remedies, (3) any additional relief needed to ensure the Defendant complies with the terms of this

Final Judgment, and (4) fees or expenses as called for in this Section IX.

                            X. EXPIRATION OF FINAL JUDGMENT

           Unless this Court grants an extension, this Final Judgment shall expire 7 years from the

date of its entry, except that after 5 years from the date of its entry, this Final Judgment may be




                                                  14
        Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 15 of 16




terminated upon notice by the United States to the Court and Defendant that the continuation of this

Final Judgment no longer is necessary or in the public interest.

                    XI. UNITED STATES’ RESERVATION OF RIGHTS

       Nothing in this Final Judgment shall limit the right of the United States to investigate and

bring actions to prevent or restrain violations of the antitrust laws concerning any Rule or practice

adopted or enforced by NAR or any of its Member Boards.

                                           XII. NOTICE

       For purposes of this Final Judgment, any notice or other communication required to be

provided to the United States must be sent to the person at the address set forth below (or such

other address as the United States may specify in writing to Defendant):

       Chief
       Office of Decree Enforcement and Compliance
       Antitrust Division
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530

                        XIII. PUBLIC INTEREST DETERMINATION

       Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including by making

available to the public copies of this Final Judgment and the Competitive Impact Statement, any

public comments thereon, and any response to comments by the United States. Based upon the

record before the Court, which includes the Competitive Impact Statement and any comments and

response to comments filed with the Court, entry of this Final Judgment is in the public interest.



                                                  15
      Case 1:20-cv-03356-TJK Document 4-2 Filed 11/19/20 Page 16 of 16




Date: __________________

                                              [Court approval subject to
                                              procedures of Antitrust Procedures
                                              and Penalties Act, 15 U.S.C. § 16]

                                              _____________________
                                              United States District Judge




                                     16
